Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to claims filed on 07/25/19.
Claims 8-17 are under examination.
Claims 8-17 are newly claimed and claims 1-7 are canceled via a preliminary amendment filed on 07/25/19, which is considered by the examiner.

Priority
5.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statements
6.	   The information disclosure statement (IDS) submitted on 07/25/19 & 08/15/19 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


CLAIM INTERPRETATION

7.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

8.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Such claim limitation(s) is/are: “a block information acquirer to...”, “a position acquirer to...”, a determiner to…”, “a communicator to”, “an acquirer” and “an updater “in claims 8 & 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification (Figures 2, 6, Paragraphs 0042-0049 & 0073-0081) as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) 

Claims Objections 
9.	Claims 13-14 are objected to because of minor informalities:  
10.	Claim 13, in part, recites “A travelling system, comprising an acquirer to acquire the strength information transmitted by the communicator of the unmanned traveling vehicle according to claim 12…” in lines 1-3. The applicant’s need to recite all the limitation from claim 12 into claim 13. 
11.	Claim 14, recites, “A method for controlling an unmanned traveling vehicle” in the preamble.
The body recites:
“acquiring position information and channel information, the position information being information on blocks each of which is a range of positions in an area within which the unmanned traveling vehicle is allowed to travel, the channel information indicating a wireless channel available inside each of the blocks” this step does not identify such method is performed by a User equipment or a base station”
“acquiring a current position of the unmanned traveling vehicle; identifying, with reference to the position information, a block including the current position acquired in the acquiring of the current position from among the blocks” this step does not identify such method is performed by a User equipment or a base station”
“determining, with reference to the channel information, a wireless channel to be used for wireless communication inside the block identified” this step does not identify such method is performed by a User equipment or a base station”
“performing the wireless communication by the wireless channel determined in the determining and indicated by the channel information” this step does not identify such method is performed by a User equipment or a base station”
When considering individual step or as a whole, one cannot identify “who”, “where”, or “which component(s)” is/are performing “A method for controlling an unmanned traveling vehicle”.
Thus, for clarity, it is suggested to insert, at least in the preamble, “who”, “where”, or “which component(s)” is performing “a method for beam-based mobility management”.
Claim 13 is also objected as same reason as claim 14 above.


Claim Rejections - 35 USC § 103
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


13.	Claims 8 & 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Schmidt et al. (hereinafter referred as Schmidt), US Patent Application Publication No. 2014/0141784 A1., in view of Takashi et al. (hereinafter referred as Takashi) Japanese Patent Application No. JP 2015-192319 (as disclosed in the IDS).
Regarding claims 8 & 14: Schmidt discloses an unmanned traveling vehicle (See FIG. 9; mobile radio device), comprising:
a block information acquirer (See FIG. 9; the receiving function of the mobile radio device (i.e., network interface 208)) to acquire position information and channel information, the position information being information on blocks each of which is a range of positions in an area within which the unmanned traveling vehicle is allowed to travel, the channel information indicating a wireless channel available inside each of the blocks (See Figs 2, 8, Para. 0034 & 0087; the mobile radio device receives location information and polygon operating area information. The three base stations BS1, BS2 & BS3 have been deployed to permit wireless communication with a mobile radio device that moves around the farm. For example, as seen in FIG. 2, BS1 is associated with polygon operating area 32, BS2 is associated with polygon operating area 32 and BS3 is associated with polygon operating area 36);
a position acquirer (See FIG. 9; the receiving function of the mobile radio device (i.e., network interface 208)) to acquire a current position of the unmanned traveling vehicle (See Para. 0087; acqu7ire mobile location information from the server as depicted in FIG. 8);
a determiner (See FIG. 9; the determining function of the mobile radio device (i.e., processing device 202)) to identify, with reference to the position information, a block including the current position acquired by the position acquirer from among the blocks, and determine, with reference to the channel information, a wireless channel to be used for wireless communication inside the block identified (See Para. 0061-0062, 0087 & 0092-0094; a determination is made as to a first polygon operating area in which the mobile device is currently located. The device locator determines a location of the mobile device and the controller executes the channel selection to select a first channel of operation corresponding to a channel that is available for use within the first polygon operating area); and
a communicator (See FIG. 9; the transmitting  function of the mobile radio device (i.e., network interface 208))  to perform the wireless communication using the wireless channel determined by the determiner and indicated by the channel information (See FIG. 5 & Para. 0063; after determining  the available channel to use, the mobile radio device tuned to the selected channel).
Although Schmidt does not specifically describe applying the mobile radio device of Schmidt to an unmanned vehicle, a person skilled in the art could do so, as appropriate, without any particular difficulty.
Schmidt does not explicitly discloses handovers between two adjacent areas. 
(See FIG. 1, Para. 0014, 0039 & 00802; which was discovered during a top-up search, sets forth that at least one of the two or more wireless channels that can be used inside each of the two adjacent areas is shared and the rest of the two or more wireless channels are not shared).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include handovers between two adjacent areas as taught by Takashi in the system of Schmidt to provide a radio communication access point which reduces a deteriorate a speech quality by reducing frequency switching processing in handover (See Takashi; abstract).
Regarding claim 11: the combination of Schmidt and Takashi discloses an unmanned traveling vehicle.
Furthermore, Takashi discloses an unmanned traveling vehicle, wherein the position information includes at least position information of each of two neighboring blocks among the blocks; and in the channel information, at least one of wireless channels available inside the two neighboring blocks is shared by the two neighboring blocks (See FIG. 1, Para. 0014, 0039 & 00802; which was discovered during a top-up search, sets forth that at least one of the two or more wireless channels that can be used inside each of the two adjacent areas is shared and the rest of the two or more wireless channels are not shared).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include wherein the position information includes at least position information of each of two neighboring blocks among the blocks; and in the channel information, at least one of wireless channels available inside the two neighboring blocks is shared by the two neighboring blocks as taught by Takashi in the system of Schmidt to provide a radio (See Takashi; abstract).
Regarding claim 12: the combination of Schmidt and Takashi discloses an unmanned traveling vehicle.
Furthermore, Takashi discloses an unmanned traveling vehicle, wherein the communicator further transmits strength information to a controller, the strength information indicating a reception strength of a radio wave from a base station and the current position acquired by the position acquirer; and the block information acquirer acquires, as the position information and the channel information, position information and channel information that are updated by the controller based on the reception strength transmitted by the communicator (See Para. 0056-0057; based on the notified time slot number, the time slot information which the radio terminal under attribution is updated).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include transmits strength information to a controller, the strength information indicating a reception strength of a radio wave from a base station and the current position acquired by the position acquirer; and the block information acquirer acquires, as the position information and the channel information, position information and channel information that are updated by the controller based on the reception strength transmitted by the communicator as taught by Takashi in the system of Schmidt to provide a radio communication access point (See Takashi; abstract).
Regarding claim 13: Schmidt discloses a traveling system, comprising:
an acquirer (See FIG. 9; the receiving function of the mobile radio device (i.e., network interface 208))  to acquire the strength information transmitted by the communicator of the unmanned traveling vehicle according to claim 12 (See Figs 2, 8, Para. 0034 & 0087; the mobile radio device receives location information and polygon operating area information. Polygons are defined based on coverage area of the relevant radio device such as signal strength).
a transmitter (See FIG. 9; the receiving function of the mobile radio device (i.e., network interface 208)) to transmit the at least one of the position information and the channel information updated by the updater to the unmanned traveling vehicle (See Figs 2, 8, Para. 0034 & 0087; the server provides  location information and polygon operating area information. The three base stations BS1, BS2 & BS3 have been deployed to permit wireless communication with a mobile radio device that moves around the farm. For example, as seen in FIG. 2, BS1 is associated with polygon operating area 32, BS2 is associated with polygon operating area 32 and BS3 is associated with polygon operating area 36).
Schmidt discloses the server updates information for newly adjacent polygon operating areas (See Para. 0076) but does not explicitly discloses an updater to update at least one of the position information and the channel information based on the reception strength and the current position included in the strength information acquired by the acquirer.
However, Takashi from the same field of endeavor discloses an updater to update at least one of the position information and the channel information based on the reception strength and (See Para. 0056-0057; based on the notified time slot number, the time slot information which the radio terminal under attribution is updated). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include an updater to update at least one of the position information and the channel information based on the reception strength and the current position included in the strength information acquired by the acquirer as taught by Takashi in the system of Schmidt to provide a radio communication access point which reduces a deteriorate a speech quality by reducing frequency switching processing in handover (See Takashi; abstract).


Allowable Subject Matter
14.	Claims 9-10  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcome the claim objection.

Conclusion
15.	The prior art of record and not relied upon is considered pertinent to applicant’s disclosure.

	A. 	Solondz et al. 2020/0229060 A1 (See FIG. 1, Para. 0008-0009 & 0015).
	B.	UBHI et al. 2016/0300493 A1 (See FIG. 1A & Para. 0021, 0043 & 0061).
	C.	Jalali et al. 2018/0097560 A1 (See Para. 0010, 0016 & 0071).

29.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEWALE A AMBAYE whose telephone number is (571)270-1076.  The examiner can normally be reached on M.F 6a.m.-2p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ian Moore can be reached on (571)272-3085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MEWALE A. AMBAYE
Primary Examiner
Art Unit 2469